— Judgment affirmed. Memorandum: Defendant was convicted, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree (Penal Law § 220.06) after the police, acting on information supplied by an informant, stopped the automobile defendant was driving and seized a quantity of cocaine therein. On appeal, defendant contends that the police lacked probable cause to stop his automobile because the reliability of the informant was not established. Defendant does not contest the "basis of knowledge” prong of the Aguilar-Spinelli test (see, Aguilar v Texas, 378 US 108; Spinelli v United States, 393 US 410), since the information was based on the informant’s personal knowledge. Defendant argues, however, that the "reliability” prong remained unsatisfied. We disagree.
*970Reliability of the informant may be established by the "personal observation by the police of sufficient details corroborative of the informant’s data to indicate that he knew whereof he spoke” (People v Elwell, 50 NY2d 231, 237; see also, People v Johnson, 66 NY2d 398, 403; People v Rodriguez, 52 NY2d 483, 489; People v Fallon, 134 AD2d 887). Reliability "can be corroborated by details concerning dress, mannerisms, route or conveyance to be used by the subject of the information, which in themselves are wholly unsuggestive of crime” (People v Elwell, supra, at 237). Here, the police were able to corroborate the details of the informant’s statement as to the year, make and model of the vehicle which would be used to pick up the cocaine he had purchased, the specified route of the vehicle, and the elapsed time of the trip to Rochester to pick up the drugs. Thus, in our view, the informant’s reliability was established by the details of the informant’s story as confirmed by police observation (People v Elwell, supra; People v Rodriguez, supra; People v Alaimo, 34 NY2d 187).
All concur, except Green and Pine, JJ., who dissent and vote to reverse and dismiss the indictment, in the following Memorandum.